Citation Nr: 1121257	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-37 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for small cell carcinoma of the lung, right lower lobe, secondary to inservice herbicide exposure.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Walter H. Hornbeck, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for posttraumatic stress disorder and entitlement to service connection for a dental disorder, secondary to treatment received for service-connected small cell carcinoma of the lung, right lower lobe, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  

The issues of entitlement to an initial compensable evaluation for small cell carcinoma of the lung, right lower lobe, secondary to inservice herbicide exposure, and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

Since the initial grant of service connection, the evidence of record shows no worse than Level I hearing acuity, bilaterally. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim being adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for service connection for bilateral hearing loss was granted by an August 2003 rating decision.  The August 2003 rating decision assigned the Veteran's bilateral hearing loss a noncompensable initial evaluation, effective from January 1, 2002.  The Veteran timely appealed the RO's decision seeking an increased initial evaluation for his bilateral hearing loss.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled the Veteran for multiple VA audiological examinations to determine the severity of his bilateral hearing loss.  Specifically, the Veteran underwent VA audiological examinations in July 2003, February 2007, October 2008, and November 2010.  These VA examinations were performed by VA physicians that had reviewed the Veteran's claims file, treatment records, examined the Veteran, and included rationales for the conclusions reached therein.  In addition, the Veteran underwent a private audiological examination in July 2003.  Although it is unclear whether the speech discrimination score noted on his private examination report was obtained using the Maryland CNC Test as required pursuant to 38 C.F.R. § 3.385, a remand for clarification of this point is not required.  If a speech discrimination test other than the Maryland CNC Test was used, these test results would not be valid for rating purposes.  38 C.F.R. § 3.385.  Assuming the private examination findings were obtained using the Maryland CNC Test, which is what the Board has done, the speech discrimination testing findings shown were identical to the VA examination findings conducted that same month.  The Board therefore concludes that these examinations are adequate for evaluation purposes concerning the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that any of these examinations were inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In June 2009 and August 2010, the Board remanded this matter to the RO for additional procedural development, including clarifying the Veteran's current representative, readjudicating the Veteran's claims on appeal, and then providing a supplemental statement of the case to the Veteran and his current representative.  The RO subsequently confirmed the Veteran's representation in this matter, and the issued supplemental statements of the case to the Veteran and his representative addressing the issues on appeal in November 2010 and December 2010.  Accordingly, the directives of the Board's June 2009 and August 2010 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In July 2003, the Veteran underwent a VA audiological examination.  The examination report noted the Veteran's complaints of difficulty hearing when background noise is present.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
60
LEFT
30
25
25
60
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 37 decibels in the right ear, and 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both the right and left ears.  The report concluded with an assessment of mild to severe bilateral sensorineural hearing loss.

In July 2003, the Veteran underwent a private audiological examination.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
50
70
LEFT
35
35
40
70
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 47.5 decibels in the right ear, and 56.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both the right and left ears.  

In August 2003, the RO issued a rating decision granting service connection at a noncompensable rating for bilateral hearing loss, secondary to small cell carcinoma of the lung, right lower lobe, effective from January 1, 2002.  The Veteran subsequently appealed this decision seeking a higher initial evaluation.

In February 2007, a VA audiological evaluation was conducted.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
40
65
LEFT
20
20
20
65
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 33.75 decibels in the right ear, and 43.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both the right and left ear.  The report noted an impression of normal to severe bilateral sensorineural hearing loss.

A February 2007 VA examination for ear disease noted that the Veteran retired in 2005, based upon age or duration of work.  

In October 2008, the Veteran underwent a VA audiological examination.  The examination report noted the Veteran's difficulty hearing in background noise.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
45
60
LEFT
20
25
25
60
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 36.25 decibels in the right ear, and 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both in the right and left ears.  

In November 2010, the Veteran underwent his fourth VA audiological examination.  The report noted the Veteran's difficulty hearing in background noise.  The VA examiner also noted that the Veteran's hearing disability may interfere with his ability to understand conversations in the presence of background noise, crowds, or non face-to-face conversations.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
40
65
LEFT
15
20
25
60
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 37.5 decibels in the right ear, and 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  The diagnosis was normal to moderately-severe bilateral sensorineural hearing loss.  

An October 2010 VA respiratory examination noted that the Veteran last worked in an industrial quality assurance position in 2005, and that the Veteran reported that this position ended due to his memory loss.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

The July 2003, February 2007, October 2008, and November 2010 VA audiological examinations and the July 2003 private audiological examination all demonstrate that under the Rating Schedule, the Veteran's service-connected hearing loss disability has been manifested by Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Additionally, the hearing acuity shown by these audiological examinations do not qualify for an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  

In considering the Veteran's claim herein, the Board has also considered the issue of whether the schedular evaluation assigned the Veteran's condition herein is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, 

the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  The Veteran's service-connected hearing loss disability is rated under the provisions of 38 C.F.R. § 4.85, the criteria of which is found by the Board to specifically contemplate patterns of hearing impairment.  When comparing this disability picture with the findings contemplated by the Rating Schedule, the Board finds that the Veteran's hearing loss is congruent with the disability picture represented by the current noncompensable disability rating.  Based on audiological testing, the Veteran's hearing loss was manifested by no more than Level I acoustic impairment, bilaterally.  A compensable disability rating is provided for certain manifestations of this disorder, but the medical evidence reflects that those manifestations are not present in this case.  Moreover, the July 2003 and October 2008 VA audiological examinations noted that the Veteran had difficulty understanding where there is background noise.  The VA examiner in November 2010 noted that the Veteran's condition may interfere with his ability to understand conversations in the presence of background noise, crowds or non face-to-face conversations.  Finally, the February 2007 VA examination for ear disease and the October 2010 respiratory examination both noted that the Veteran had retired for reasons unrelated to his bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  Thus, the criteria for noncompensable rating reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.86, Diagnostic Code 6100; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996); see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

As the noncompensable evaluation represents the greatest degree of impairment shown during the period on appeal, there is no basis for a staged rating.  38 U.S.C.A. § 5110 (West 2002); see Fenderson, 12 Vet. App. at 126.  As the 

preponderance of the evidence is against the claim for an initial compensable evaluation for the Veteran's service-connected bilateral hearing loss disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran is seeking a compensable evaluation for his service-connected small cell carcinoma of the lung, right lower lobe, secondary to inservice herbicide exposure.  He is also claiming entitlement to TDIU benefits.

A.  Small Cell Carcinoma of the Lung, Right Lower Lobe, Secondary to Inservice Herbicide Exposure

The Veteran's claim for service connection for small cell carcinoma of the lung, right lower lobe, secondary to inservice herbicide exposure, was granted by a May 2003 rating decision.  The May 2003 rating decision assigned the Veteran's small cell carcinoma of the lung, right lower lobe, secondary to inservice herbicide exposure, a noncompensable initial evaluation, effective from January 1, 2002, pursuant to Diagnostic Code 6819.  38 C.F.R. § 4.97, Diagnostic Code 6819.

Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a rating of 100 percent continues for beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, and then six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA 

examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  Id.

A review of the Veteran's claims file indicates that he completed six cycles of Carboplatin/VP-16 and concurrent radiation therapy in May 1998, and whole brain radiation treatment in August 1998.  The record does not show, and the Veteran has not claimed, that he has had qualifying treatment for small cell carcinoma of the lung, right lower lobe, since that time.  Accordingly, since the initial grant of service connection, effective from January 2002, the Veteran's small cell carcinoma of the lung, right lower lobe, secondary to inservice herbicide exposure, is rated based upon its residuals.  Id. 

During the course of this appeal, service connection has been granted and benefits for the following residuals of his small cell carcinoma of the lung, right lower lobe: radiation dermatitis of the scalp, neck and chest, evaluated as 30 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 20 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; tinnitus and balance problems, evaluated as 10 percent disabling; left carpal tunnel syndrome and left cubital tunnel syndrome, evaluated as 10 percent disabling; hypopituitarism/hypothyroidism, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable; and hypogonadism with loss of use of a creative organ, evaluated as noncompensable.

As noted above, the issue of service connection for a dental disorder, secondary to the Veteran's service-connected small cell carcinoma of the lung, right lower lobe, to the RO for adjudication as a separate issue.

The only other remaining residuals for the Veteran's small cell carcinoma of the lung, right lower lobe, beyond those for which service connection has already been separately granted, concern the respiratory manifestations of this disorder.  

Respiratory disorders are rated under diagnostic codes 6600 through 6817 and 6822 through 6847, and will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2010).

Diagnostic Codes 6840 through 6845, relating to restrictive lung disease, provide for the following general rating formula:

100 percent: 	FEV-1 less than 40-percent predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy;

60 percent: 	FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 mg/kg/min (with cardiorespiratory limit);

30 percent: 	FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65- percent predicted;

10 percent: 	FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.

Note (2): Following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.

38 C.F.R. § 4.97.  

A review of the Veteran's VA examinations of record revealed that he was provided VA pulmonary function tests in October 2008 and October 2010.  However, the evidence of record contains only VA physician interpretations of these test results, and not the actual findings that are required for rating a respiratory disorder, including the percentage of predicted of forced vital capacity (FVC); forced expiratory volume in 1 second (FEV-1); the ratio of FEV-1 to FVC (FEV-1/FVC); the diffusion capacity of carbon monoxide by the single breath method (DLCO)(SB).  Id. 

The most recent VA examination for respiratory disorders, conducted in October 2010, concluded with a finding of a spirometry that is at the low limit of normal, but compatible with an obstructive process.  The VA examiner opined that the Veteran's respiratory conditions prevented him from doing anything more than light level work.

Under these circumstances, the RO should attempt to obtain the actual findings from the Veteran's pulmonary function tests in October 2008, October 2010; the RO should also attempt to obtain the Veteran's updated treatment records; and finally, the RO should provide the Veteran with a new VA examination to ascertain the severity of any respiratory manifestations that are residual to his service-connected small cell carcinoma of the lung, right lower lobe, secondary to inservice herbicide exposure.

Finally, the October 2010 VA examination found sleep apnea, and the VA examiner opined that the sleep apnea was not related to his military service.  However, this opinion did not address whether Veteran's sleep apnea had been aggravated by the Veteran's service-connected small cell carcinoma of the lung, right lower lobe, secondary to inservice herbicide exposure.  Accordingly, the RO should seek a medical opinion concerning this issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

B.  TDIU

During the course of this appeal, the Veteran has submitted numerous records which state that he is unemployed due to his service-connected disabilities.  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2010), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  38 C.F.R. § 4.16(b) (2010).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated or examined him for small cell carcinoma of the lung of the right lower lobe and/or any residuals.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment or examination he may identify.  The RO must then obtain copies of the related medical records that are not already in the claims file.  Regardless of the Veteran's response, the RO must attempt to obtain the actual findings from the VA pulmonary function tests performed in October 2008 and October 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of TDIU, it must also include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3. The Veteran must be afforded the appropriate VA examination to determine if any current respiratory disorder exists, the severity of each disorder identified, and whether any identified condition is related to Veteran's military service or has caused or aggravated by his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner in connection with the examination, and all indicated tests and studies must be performed, to include pulmonary function testing, which reports the FEV-1, FVC, FEV-1/FVC, and DLCO(SB).  The examiner must also document: (1) whether the Veteran's maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardio respiratory limitation; 15-20 ml/kg/min; or other; and (2) whether he experiences cardiopulmonary limitation, cor pulmonale, pulmonary hypertension, or requires outpatient oxygen therapy.  

Following a review of the Veteran's service and post service treatment records; the Veteran's statements; other lay statements; and private and VA clinical findings and evaluations reports, the examiner must identify all current respiratory disorders found, and indicate whether any respiratory disorder found is a residual of the Veteran's service-connected right lower lobe small cell carcinoma or has been aggravated by his service-connected right lower lobe small cell carcinoma.  The examiner must specifically address the issue of whether the Veteran's sleep apnea, diagnosed on his October 2010 VA respiratory examination, was caused or aggravated by the Veteran's service-connected right lower lobe small cell carcinoma.  The examiner must reconcile all conflicting diagnoses.  A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

4. The Veteran must be afforded an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to maintain and retain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

5. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6. After the above actions have been completed, the RO must provide an initial adjudication of the claim for TDIU.  If, in the course of adjudicating this claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

7. After the above actions have been completed, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


